DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub. No. 2017/0368419 A1) in view of Watanabe et al. (herein “Watanabe”; US Pub. No. 2008/0305890 A1).
Regarding claim 1, Nakajima discloses a multi-piece solid golf ball comprising a core, an envelope layer, an intermediate layer and a cover (par. [0066]; noting a core, envelope layer, intermediate layer and outer cover), the core being formed of a rubber composition as one or more layer (pars. [0057] and [0066]; noting a single layer), the envelope layer being formed of a resin material as one or more layer and the intermediate layer and the cover each being formed of a resin material as a single layer (pars. [0066]-[0069]; noting they can all be resin), wherein the core has a diameter of from 35.1 to 41.3 mm (Table 4, Working Example 9 and par. [0075]; noting 38.55 mm); the ratio (core diameter)/(ball diameter) has a value of at least 0.825 (pars. [0075], [0092], and [0094]; noting based on the intermediate and cover layer thickness, the total ball diameter would be 42.65 mm, to yield a ratio of 0.904; see NPL Examiner’s Calc); the core has a hardness profile in which, letting Cc be the Shore C hardness at a center of the core, Cm be the Shore C hardness at a midpoint M between the core center and a surface of the core, Cm-2, Cm-4 and Cm-6 be the respective Shore C hardnesses at positions 2 mm, 4 mm and 6 mm inward from the midpoint M, Cm+2, Cm+4 and Cm+6 be the respective Shore C hardnesses at positions 2 mm, 4 mm and 6 mm outward from the midpoint M and Cs be the Shore C hardness at the core surface and defining the surface areas A to F as follows surface area A: ½*2*(Cm-4 - Crn-6); surface area B: ½*2*(Cm-2 – Cm-4); surface area C: ½*2*(Cm - Cm-2); surface area D: ½*2*(Cm+2 – Cm); surface area E: ½*2*(Cm+4 – Cm+2); surface area F: ½*2*(Cm+6 – C+4), (surface area E + surface area F) - (surface area A + surface area B) has a value of 2.0 of more (see NPL Examiner’s Calc for exact values based on the Working Example 9 in Fig. 4 and Table 4; the value being 6; the Examiner also noting that Shore C = JIS-C; see Isogawa et al., US Pub. No. 2002/0045494 A1, par. [0021] as evidence).  It is noted that Nakajima does not specifically disclose that the center hardness of the core, surface hardness of the core, surface hardness of the sphere obtained by encasing the core with the envelope layer (envelope layer-encased sphere), surface hardness of the sphere obtained by encasing the envelope laver-encased sphere with the intermediate layer (intermediate layer – encased sphere) and surface hardness of the ball have Shore C hardness relationships therebetween which satisfy conditions (1) to (3) below: (1) core surface hardness < surface hardness of envelope layer-encased sphere < surface hardness of intermediate layer-encased sphere > ball surface hardness, (2) (surface hardness of envelope layer-encased sphere) - (center hardness of core) = 28, and (3) (surface hardness of intermediate layer-encased sphere) - (center hardness of core) = 39; and the envelope layer, intermediate layer and cover have respective thicknesses which satisfy condition (4) below: (4) cover thickness < intermediate layer thickness < envelope layer thickness.  However, Nakajima discloses the ability to use the core in a four piece golf ball (par. [0066]).  In addition, Watanabe discloses a four piece golf ball wherein the center hardness of the core, surface hardness of the core, surface hardness of the sphere obtained by encasing the core with the envelope layer (envelope layer-encased sphere), > 28 (Table 5, Example 1 and par. [0022], noting the center hardness can be as low as 50 JIS-C, so 86-50 = 36 JIS-C or Shore C), and (3) (surface hardness of intermediate layer-encased sphere) - (center hardness of core) = 39 (Table 5, Example 1 and par. [0022]; noting the center hardness can be as low as 50 JIS-C, so 97-50 = 47 JIS-C or Shore C); and the envelope layer, intermediate layer and cover have respective thicknesses which satisfy condition (4) below: (4) cover thickness < intermediate layer thickness < envelope layer thickness (par. [0125]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakajima to use the above outer envelope, intermediate, and cover structure and relationships as taught and suggested by Watanabe because doing so would be use of a known technique (using known values and relationships in the outer three layers of a four piece golf ball) to improve a similar product (a four piece golf ball) in the same way (using known values and relationships in the outer three layers of a four piece golf ball, the values and relationships to provide good flight performance, controllability, durability and feel – see Watanabe: pars. [0022], [0124], [0128]-[0129]).


that the surface areas A to F in the core hardness profile satisfy the condition (surface area D + surface area E + surface area F) - (surface area A + surface area B+ surface area C) > 1.0 (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact value of 7.5).
Regarding claim 3, the combined Nakajima and Watanabe disclose that surface areas A to F in the core hardness profile satisfy the condition (surface area E + surface area F) - (surface area A + surface area B + surface area C) > 0 (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact value of 5).
Regarding claim 4, the combined Nakajima and Watanabe disclose that surface areas A to F in the core hardness profile satisfy the conditions surface area D < surface area E < surface area F (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact values of 2.5 < 3.5 < 4), and surface area A < surface area C (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact values of 0.5 < 1).
Regarding claim 5, the combined Nakajima and Watanabe disclose that the difference between the core surface hardness and the core center hardness, expressed as Cs - Co, is 20 or more (Nakajima: Fig. 4, Working Example 9 and Table 4, noting 78.2 – 48.8 = 29.4).
Regarding claim 6, the combined Nakajima and Watanabe disclose that the core center hardness (Cc) is not more than 60 (Nakajima: Fig. 4, Working Example 9 and Table 4, noting 48.8).
Regarding claim 7, the combined Nakajima and Watanabe disclose that the core has a deflection when compressed under a final load of 1,275 N (130 kgf) from an initial load of 98 N (10 kgf) of at least 3.9 mm (Nakajima: Fig. 4, Working Example 9 and Table 4; noting 4.42; see par. [0097] for deflection test type) and the ball has a deflection when compressed under a final load of 1.275 N (130 kgf) from an initial load of 98 N (10 kgf) of at least 2.8 mm (Nakajima: Fig. 4, Working Example 9 and Table 4; noting 3.39; see par. [0097] for deflection test type).
Regarding claim 8, the combined Nakajima and Watanabe disclose that the value of (surface hardness of envelope layer-encased sphere) - (center hardness of core) in formula (2) is at least 30 (Watanabe: Table 5, Example 1 and par. [0022], noting the center hardness can be as low as 50 JIS-C, so 86-50 = 36 JIS-C or Shore C).
Regarding claim 9, the combined Nakajima and Watanabe disclose that the value of (surface hardness of intermediate layer-encased sphere) - (center hardness of core) in formula (3) in at least 41 (Watanabe: Table 5, Example 1 and par. [0022]; noting the center hardness can be as low as 50 JIS-C, so 97-50 = 47 JIS-C or Shore C).
Regarding claim 10, the combined Nakajima and Watanabe disclose that the core is formed as a single layer (Nakajima: par. [0066]; noting it may be a single layer).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub. No. 2017/0368419 A1) in view of Watanabe et al. (herein “Watanabe”; US Pub. No. 2008/0305890 A1) and in further view of Iwami (US Pat. No. 6,454,667 B1).
Regarding claim 10, the combined Nakajima and Watanabe disclose that a coating layer is formed on a surface of the cover and the coating layer and the cover have respective material hardnesses (Nakajima: pars. [0066] and [0070]; noting a paint layer with some  It is noted that the combined Nakajima and Watanabe do not specifically disclose such that the value obtained by subtracting the material hardness of the coating layer from the material hardness of the cover is, on the Shore C hardness scale, at least -20 and not more than 25.  However, Iwami makes it obvious that the paint layer hardness should be close to the cover hardness value (col. 1, line 63 to col. 2, line 1).  In addition, regarding the exact values (i.e. difference), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that difference in hardness between the paint and cover is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Iwami which specifically states that difference in hardness is a result-effective variable used to optimize paint durability (see col. 1, line 63 to col 2, line 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nakajima and Watanabe to use a paint layer as close to the cover hardness as taught by Iwami because doing so would be use of a known technique (using a paint layer hardness close to the cover hardness) to improve a similar product (a golf ball with a paint layer) in the same way (using a paint layer hardness close to the cover hardness to reduce paint fatigue and damage).  In addition, it would have been obvious to one of ordinary skill in the art that the exact difference in hardness could be found through routine experimentation in order to optimize the paint durability. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11/179,606 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim use the same formulas and claim roughly the same subject matter.  For example, claim 1 of the ‘606 patent claims the value of (E+F) – (A+B) has a value of 4 or more.  However, the current application claims (E+F) – (A+B) has a value of 2 or more.  As such, the ‘606 claim 1 patent would anticipate the current claim 1 as the value of 4 will always be greater than 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/20/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711